Citation Nr: 0300554	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-00 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than March 23, 
1995 for the award of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from April 1966 to April 
1969 and from October 1972 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The veteran and his wife testified before the undersigned 
Board Member at a hearing in Washington, DC in September 
2002.  A transcript of that hearing has been associated 
with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The RO denied the veteran's February 1980 claim for 
service connection for a nervous disorder in a February 
1981 rating decision.  The veteran did not initiate an 
appeal upon notice of the denial.  

3.  The RO received the veteran's claim for service 
connection for PTSD on March 23, 1995.  

4.  The report of a December 16, 1994 VA examination is 
constitutes an informal claim for service connection for 
PTSD.  



CONCLUSION OF LAW

The criteria for an effective date no earlier than 
December 16, 1994 for the award of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim, and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
VCAA.  That is, by way of the October 2001 rating decision 
and February 2002 statement of the case, the RO provided 
the veteran and his representative with the applicable law 
and regulations and generally gave notice as to the 
evidence needed to substantiate his claim.  In addition, a 
March 2002 letter to the veteran explained the notice and 
duty to assist provisions of the VCAA, to include the 
respective responsibilities of the parties to identify and 
secure evidence relevant to the appeal.  The Board finds 
that the RO has afforded the veteran all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
and pertinent examination reports.  The veteran has not 
identified or authorized the release of any private 
records and there is no indication that additional 
evidence relevant to the appeal remains outstanding.  
However, the Board emphasizes that the disposition of the 
instant appeal primarily turns on the date of receipt of 
submissions already of record, such that additional 
assistance with obtaining new evidence would not 
reasonably aid in the substantiation of the veteran's 
claim.  Thus, the Board finds that the duty to assist has 
been satisfied.  38 U.S.C.A. § 5103A.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
the RO has afforded the veteran all required notice and 
assistance, there is no indication that the Board's 
present review of the claim will result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Generally, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2002).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement 
is the day following separation or the date entitlement 
arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action indicating an intent to apply 
for VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  
Receipt of a VA examination report will be accepted as an 
informal claim for increased benefits or an informal claim 
to reopen if a claim specifying the benefit sought is 
received within one year from the date of such 
examination.  38 C.F.R. 
§ 3.157(b)(1).   

In this case, the RO received the veteran's claim for 
service connection for PTSD on March 23, 1995, more than 
one year following the veteran's separation from service.  
There is no prior communication from the veteran or his 
representative indicating his intent to seek service-
connected disability benefits for PTSD.  38 C.F.R. §§ 
3.1(p), 3.155(a).  Therefore, the date of claim is the 
proper effective date unless the record reveals some basis 
for an earlier award.  38 C.F.R. § 3.400(b)(2).  

Review of the record reveals a VA examination report dated 
in December 1994 in which the examiner recommended that 
the veteran be evaluated for PTSD.  The RO received the 
veteran's claim for service connection for PTSD within one 
year of the date of the examination.  Therefore, the 
December 16, 1994 VA examination is accepted as an 
informal claim for service connection for purposes of 
establishing an effective date.  38 C.F.R. § 3.157(b)(1).  
To that extent, the appeal is granted.       

The veteran argues that he is entitled to an effective 
date from February 1980, when he submitted his original 
claim for service connection.  He asserts that evidence 
from that time shows that he had PTSD since his time in 
service.  

Review of the claims folder reveals that the RO indeed 
received the veteran's initial claim in February 1980.  He 
sought service connection for, among other things, 
alcoholism and a nervous condition.  In a February 1981 
rating decision, the RO denied service connection 
specifically for borderline personality disorder and 
alcoholism.  It notified the veteran of the denial by 
letter sent to the veteran's address of record.  There was 
no indication that the letter was returned as 
undeliverable or other evidence that the letter was not 
delivered or otherwise not received by the veteran.  The 
veteran did not initiate an appeal of the decision.  
Therefore, the February 1981 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Thus, 
generally, any effective date assigned cannot stem from 
the claim underlying that rating action.  Lalonde v. West, 
12 Vet. App. 377, 381 (1999); see Perry v. West, 12 Vet. 
App. 365 (1999). 

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  "New and material 
evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).   

The Board notes that, in August 1996, the veteran 
submitted copies of service medical records dated in April 
1979 that were not previously associated with service 
medical records obtained by the RO.  When a claim is 
reopened on the basis of new and material evidence from 
service department records, the effective date assigned 
shall "agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim 
on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within one year 
after separation from service."  38 C.F.R. § 3.400(q)(2).  
That is, the claim is considered a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were 
considered to have been lost or mislaid, and the award of 
benefits is made retroactive to the date of the original 
claim.  Spencer v. Brown, 4 Vet. App. 283, 293 (1993).  

The April 1979 service medical records reflect a 
hospitalization in which the veteran complained of 
symptoms including auditory hallucinations.  The diagnosis 
at discharge was passive-dependent personality and 
habitual excessive drinking-recovering alcoholic.  When 
comparing this evidence to the service medical records 
already of record, the Board finds that they are not new 
and material, insofar as they duplicate prior diagnoses of 
personality disorder and alcoholism.  38 C.F.R. 
§ 3.156(a).    

However, an August 1996 VA outpatient treatment note 
suggests that the veteran showed copies of this service 
medical record to his treating physician.  She noted 
symptoms of auditory hallucinations and severe anxiety 
dating to 1979.  The physician stated that, given that 
"the diagnosis of PTSD had not been established in 1979, 
it was apparent that the [veteran] had significant 
pathological anxiety and depression that could not be 
accounted for by a personality disorder alone."  The 
veteran's current diagnosis was chronic PTSD.  The veteran 
apparently bases his claim for an effective date to 1980 
on this opinion.  

However, the Board finds that the evidence relative to 
PTSD does not serve to reopen the earlier claim, because 
the prior denial was not of service connection for PTSD, 
but for service connection for a personality disorder and 
alcoholism.  The Board emphasizes that March 1999 Board 
decision evaluated the August 1996 VA treatment records 
record as new and material evidence to reopen a claim for 
an acquired psychiatric disorder, which was considered 
separately from the veteran's claim for service connection 
for PTSD.  In fact, there is no claim for service 
connection for PTSD until March 1995 and no evidence of 
record showing a diagnosis of PTSD until May 1995.  A 
newly diagnosed disorder, whether or not medically related 
to a previously diagnosed disorder, cannot be the same 
claim when it has not been previously considered.  Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Although the 
August 1996 VA treatment record supports the conclusion 
that PTSD is related to service, it does not serve to 
establish an earlier effective date, as the date of 
treatment and opinion is after the currently assigned 
effective date.  See 38 C.F.R. § 3.157.   


ORDER

Subject to the law and regulations governing the payment 
of monetary benefits, an effective date of December 16, 
1994 for the award of service connection for PTSD is 
granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

